United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3534
                         ___________________________

                                  Clayton G. Walker

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

  Jason Gant, Secretary of State; Marty Jackley, Attorney General; South Dakota

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                              Submitted: May 29, 2015
                                Filed: June 4, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Clayton G. Walker attempted to run as an independent candidate for United
States Senate in 2014. He appeals the district court’s1 dismissal of his complaint, in

      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
which he alleged that South Dakota’s ballot-access restrictions violated his First and
Fourteenth Amendment rights to association and equal protection.

       After de novo review, see Libertarian Party of N.D. v. Jaeger, 659 F.3d 687,
692-93 (8th Cir. 2011), this court concludes that the state’s nominating-petition
deadline and signature requirement did not severely burden Walker’s associational
rights, and were reasonable restrictions that advanced important state interests, see
S.D. Codified Laws § 12-7-1; Green Party of Ark. v. Martin, 649 F.3d 675, 680-81
& n.8 (8th Cir. 2011) (outlining applicable test for associational challenge to ballot-
access restrictions); see also Libertarian Party of N.D., 659 F.3d at 694 (crux of
analysis is whether minority political parties are afforded real and essentially equal
opportunity for ballot qualification). The challenged restrictions also satisfied equal
protection, as the state identified compelling interests justifying the differences
between the ballot-access requirements for independent and party candidates. See
S.D. Codified Laws §§ 12-6-4, 12-6-7, 12-6-50, 12-6-51.1; Libertarian Party of N.D.,
659 F.3d at 702 (under equal protection analysis, court considers whether any unequal
treatment is justified by compelling interest; listing compelling state interests); see
also Anderson v. Celebrezze, 460 U.S. 780, 788 n.9 (1983) (state has undoubted right
to require candidates to make preliminary showing of substantial support to qualify
for place on ballot); cf. Jenness v. Fortson, 403 U.S. 431, 441-42 (1971) (state is not
guilty of invidious discrimination in recognizing differences between needs and
potentials of established political party and new or small political organization, and
providing different routes to ballot for each).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-